On July 19, 1968, tbe court ordered that judgment be entered for plaintiff, Thermo King Corporation, successor in interest to plaintiff, U.S. Thermo Control Company, in the sum of $1,031,462.87, together with interest as provided by law:
From October 31, 1959, on the principal amount of sixty seven thousand six hundred twenty dollars and seventy three cents ($67,620.73) ;
From January 31, 1960, on the principal amount of sixty nine thousand seven hundred forty three dollars and eight cents ($69,743.08);
From April 30, 1960, on the principal amount of ninety five thousand one hundred eighty two dollars and fifty three cents ($95,182.53);
From July 31, 1960, on the principal amount of seventy three thousand two hundred ninety two dollars and eighty cents ($73,292.80);
From October 31,1960, on the principal amount of seventy four thousand seven hundred ninety two dollars and twenty four cents ($74,792.24);
*803From January 31, 1961, on the principal amount of sixty thousand five hundred thirty two dollars and ninety two cents ($60,532.92);
From April 30, 1961, on the principal amount of ninety one thousand eight hundred forty one dollars and eighty eight cents ($91,841.88);
From July 31, 1961, on the principal amount of one hundred three thousand nine hundred six dollars and eighty five cents ($103,906.85);
From October 31,1961, on the principal amount of seventy six thousand seven hundred eighty three dollars and fourteen cents ($76,783.14);
From January 31,1962, on the principal amount of seventy one thousand seven hundred fifty three dollars and four cents ($71,753.04);
From April 30, 1962, on the principal amount of ninety nine thousand three hundred ninety six dollars and seventy five cents ($99,396.75);
From July 31, 1962, on the principal amount of one hundred forty six thousand six hundred sixteen dollars and ninety one cents ($146,616.91).
On November 1,1968, the court ordered that supplemental judgment be entered for plaintiff, Thermo King Corporation, successor in interest to plaintiff, U.S. Thermo Control Company, in the sum of $403,246.59, together with interest as provided by law:
From October 31,1959, on the principal amount of twenty three thousand eight hundred ninety six dollars and eleven cents ($23,896.11);
From January 31,1960, on the principal amount of twenty four thousand four hundred forty two dollars and fifty two cents ($24,442.52);
From April 30, 1960, on the principal amount of thirty two thousand seven hundred forty five dollars and sixty seven cents ($32,745.67);
From July 31, 1960, on the principal amount of thirty nine thousand two hundred sixty three dollars and thirty four cents ($39,263.34) ;
*804From October 31, 1960, on tlie principal amount of thirty eight thousand three hundred thirty two dollars and no cents ($38,332.00);
From January 31,1961, on the principal amount of seventeen thousand six hundred twenty dollars and sixty six cents ($17,620.66);
From April 30, 1961, on the principal amount of thirty three thousand one hundred fifteen dollars and forty eight cents ($33,115.48);
From July 31, 1961, on the principal amount of thirty five thousand eight hundred fifty dollars and seventy two cents ($35,850.72);
From October 31,1961, on the principal amount of thirty one thousand four hundred fifty nine dollars and nineteen cents ($31,459.19);
From January 31,1962, on the principal amount of twenty seven thousand seventy nine dollars and eighty nine cents ($27,079.89);
From April 30, 1962, on the principal amount of thirty eight thousand twenty five dollars and ninety one cents ($38,025.91);
From July 31,1962, on the principal amount of sixty one thousand four hundred fifteen dollars and ten cents ($61,415.10).
The court further ordered that payment of the aforesaid judgments shall not operate to prejudice plaintiff’s right to file additional consents or summaries thereof in accordance with the opinion of the court reported at 178 Ct. Cl. 561, and as required by section 6416(a) (1) of the Internal Eevenue Code of 1954, whereupon supplemental judgment or judgments may be entered herein either on the basis of additional stipulation by the parties or further proceedings before the court and, therefore, the entry of the partial and supplemental judgments mentioned above do not discharge defendant of all other claims and demands arising out of the matters involved in these cases.